EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 14, line 12, “plurality of latches.” has been changed to –plurality of latches,--.

Reasons: to correct grammatical error.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-13 are allowable because the prior arts fail to teach a processing system comprising a first pad; first and second sub-circuits; a power supply circuit configured to receive an input voltage and generate first and second supply voltages respectively to the first and second sub-circuits, wherein the power supply circuit is configured to selectively switch off the first supply voltage as a function of a first control signal; the first sub-circuit comprises a general-purpose input/output register; the second sub-circuit comprises: an input/output interface, a storage circuit, first to third selection circuits, and power management circuit connected as claimed.
Claims 14-17 are allowable because the prior arts because the prior arts fail to teach the steps of in response to receiving the request to enter the low-power mode, setting a first control signal to a first state of the first control signal to maintain a state of the outputs of the plurality of latches, setting a second control signal to a first state of the second control signal to disconnect the general-purpose input/output register from the inputs of plurality of latches , and turning off the first supply voltage; and in turning on the first supply voltage in response to determining the wake-up event, setting the second control signal to a second state, and entering the normal operating mode .
Claims 18-23 are allowable because the prior arts further fail to teach a storage circuit comprising plurality of latches; and plurality of isolation cells; and selection circuit connected as claimed.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755. The examiner can normally be reached Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAN TRA/
Primary Examiner
Art Unit 2842